DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, drawn to an endoscope with a moving image sensor, classified in A61B1/00183.
II.	Claims 13-19, drawn to a method of viewing with an endoscope with a tool channel, classified in A61B1/018.
III.	Claims 19-20, drawn to a method of manufacturing an endoscope using laser patterning and heat treatment, classified in A61B1/0011. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention I could be used in a different process of use, for example one that does not require an endoscope tool channel, classified in A61B1/00183.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the device of invention I could be made using a process not involving laser patterning.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are a process of making an apparatus comprising distinct manufacturing steps (invention III) not present in the other process (invention II), and a process of using an apparatus comprising distinct method of use steps (invention II) not present in the other process (invention III).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Scott Davison on 8 June, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-11. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
In regards to claim 1, the claim recites “retaining a substantially linear shape within the shaft”. It is clear that this was instead intended to recite “configured to have a substantially linear shape when within the shaft”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “a tube fabricated from a shape memory alloy pre-deformed in a substantially curved shape but retaining a substantially linear shape within the shaft” [lines 4-5]. This product-by process (fabricated from) could be understood to include “shape memory alloy”, or “shape memory alloy pre-deformed in a substantially curved shape but retaining a substantially linear shape within the shaft”, leaving the finished product to respectively include or not “pre-deformed in a substantially curved shape but retaining a substantially linear shape within the shaft”. 
Therefore, the claim is unclear. For the purposes of prosecution, the former interpretation is held to be the case. 
In regards to claim 3, the claim reads “the tube changes” [line 1]. This could be interpreted as a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted as an obvious typographical error, instead intended to read “the tube is configured to change”. Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is held to be the case. 
In regards to claim 4, the claim reads “the tube deploys” [line 1]. This could be interpreted as a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted as an obvious typographical error, instead intended to read “the tube is configured to deploy”. Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is held to be the case.
In regards to claim 4, the claim reads “an opening” [line 1]. It is not clear if this is a newly recited item, or if it is the same as “an opening” of antecedent claim 1, line 7. Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is held to be correct. 
In regards to claim 7, the claim reads “the tube controlled” [line 1]. This could be interpreted as a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted as an obvious typographical error, instead intended to read “the tube is configured to be controlled”. Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is held to be the case.
	In regards to claims 11-12, the claims read “the length of the tube” [claim 11, line 3, claim 12, line 2]. There is insufficient antecedent basis for this limitation in the claims. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item in both claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bayer et al. (US PGPUB 2008/0021274). 
In regards to Claim 1, Bayer discloses an endoscope comprising: 
a hollow shaft [12, Fig.1, para.45] with a proximal end [24, Fig.1, para.47, or proximal end of 22, Fig.1] and a distal end [at 38, Figs.2, 5]; and 
an image capture device [14, Figs.1 and 4-5, para.59-60, 64] disposed within the shaft, the image capture device comprising: 
a tube [60, 66, para.59, 64, 73; electrical conductors run through 66, making it a tube as well, further the “flexible tubing” of para.67 adds another tubular structure to this item] fabricated from a shape memory alloy pre-deformed in a substantially curved shape but retaining a substantially linear shape within the shaft [para.64, 80]; and 
an image sensor [64, Figs.4-5, para.59, 63, 73] disposed on a distal tip of the tube [para.64; when in straight configuration]; wherein 
a distal portion of the tube [66, Figs.1, 4-5] is configured to deploy from an opening [54, Fig.2] in the shaft along a longitudinal axis of the hollow shaft [Figs.4-5, para.64] into a deployed position in which the tube assumes the substantially curved shape [Fig.5, para.64, 80], and wherein the deployed tube may be rotated about the longitudinal axis [para.63, and as devices inserted through working channels may be rotated therein. This may also be satisfied by rotating the hollow shaft with the tube therein about the longitudinal axis.].
In regards to claim 2, Bayer discloses the endoscope of claim 1, further comprising a tool passing through the shaft and having a tooltip protruding from the distal end of the shaft [para.45].
In regards to claim 3, Bayer discloses the endoscope of claim 2, wherein the tube changes from a linear shape to the curved shape upon translation of the tube through the opening of the shaft [para.64].
In regards to claim 7, Bayer discloses the endoscope of claim 1, wherein movement of the tube is controlled at a proximal portion via direct manual control [Figs.1, 4-5, para.64; direct manual control is fundamental to the art; the device could be advanced in this fashion. Note that “proximal portion” here could be anything whatsoever, positively set forth or not.].
In regards to claim 12, Bayer discloses the endoscope of claim 1, wherein the image sensor is connected with a power source and an image processing device via at least one wire disposed inside the length of the tube [para.73-34].
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Watts et al. (US PGPUB 2006/0149129). 
In regards to Claim 1, Watts discloses an endoscope comprising: 
a hollow shaft [12, 14, Figs.1-3] with a proximal end [22c, Fig.1, para.36] and a distal end [distal end of 14, Figs.1-3]; and 
an image capture device [28, Figs.1-3, para.36] disposed within the shaft, the image capture device comprising: 
a tube [30, Figs.1-3, para.36] fabricated from a shape memory alloy [para.39] pre-deformed in a substantially curved shape but retaining a substantially linear shape within the shaft [para.39]; and 
an image sensor [34, Figs.1-3, 4d1] disposed on a distal tip of the tube [Figs.1-3, 4d1; if the distal tip of the tube is defined appropriately]; wherein 
a distal portion of the tube [deployed portion of 30, Fig.3] is configured to deploy from an opening [opening of channel 22c, Fig.3] in the shaft along a longitudinal axis of the hollow shaft [Figs.3] into a deployed position in which the tube assumes the substantially curved shape [Fig.3, para.39], and wherein the deployed tube may be rotated about the longitudinal axis [para.36-37]. 
In regards to claim 2, Watts discloses the endoscope of claim 1, further comprising a tool passing through the shaft and having a tooltip protruding from the distal end of the shaft [para.33].
In regards to claim 3, Watts discloses the endoscope of claim 2, wherein the tube changes from a linear shape to the curved shape upon translation of the tube through the opening of the shaft [para.39].
In regards to claim 7, Watts discloses the endoscope of claim 1, wherein movement of the tube is controlled at a proximal portion via direct manual control [para.36-37; direct manual control is fundamental to the art; the device could be advanced in this fashion. Note that “proximal portion” here could be anything whatsoever, positively set forth or not.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US PGPUB 2008/0021274) in view of Maahs et al. (US PGPUB 2013/0041214)
	In regards to claim 9, Bayer discloses the endoscope of claim 3, wherein the tube deploys from an opening in the distal end of the shaft [54, Figs.1-2, 5, para.45, 52, 60], 
however does not positively disclose that this opening is in a side portion of the distal end of the shaft.
Maahs teaches an analogous endoscope comprising an image capture device [450, Fig.37a, para.159] disposed within a shaft [360, 368, Fig.37a], the image capture device comprising a tube [452, Fig.37a] and an image sensor [454, Fig.37a], the tube having a substantially linear shape within the shaft [para.159], a distal portion of the tube configured to deploy from an opening [opening of 366, Fig.37a, para.159] in the shaft along a longitudinal axis of the shaft into a deployed position in which the tube assumes a substantially curved shape [Fig.37a, para.159], and wherein the deployed tube may be rotated about the longitudinal axis [para.160], wherein 
the opening is in a side portion of the distal end of the shaft [Fig.37a], where the distal end of the shaft is a rounded tip [368, Fig.37a, para.149] configured such that any non-centered openings would be on a side portion at least in part [Fig.37a].
Maahs teaches that the distal end is of the shaft is rounded for the purpose of providing an atraumatic distal end [para.149]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the distal end of the shaft disclosed by Bayer to have a rounded tip in accordance with the teachings of Wietzner. This would be done for the purpose taught above, as well as the predictable result of reduced catching on bodily structures during advancement.
This would create a device where the opening of Bayer in view of Wietzner is in a side portion of the distal end of the shaft, as the opening disclosed by Bayer is also non-centered on the distal tip [Fig.5]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US PGPUB 2008/0021274) in view of Hindricks et al. (US PGPUB 2004/0181138).
In regards to claim 8, Bayer discloses the endoscope of claim 1, however does not positively disclose wherein the tube is patterned with a series of grooves or holes. 
Hindricks teaches an endoscope comprising a tube [40, Fig.3, para.31] configured to assume a substantially curved shape, where the tube is fabricated from a shape memory alloy [para.31], and 
the tube is patterned with a series of grooves [Fig.3]. 
Hindricks teaches that this is done for the purpose affecting the extend the tube will bend [para.35]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the tube disclosed by Bayer to have a series of grooves accordance with the teachings of Hindricks. This would be done for the purpose taught above, as well as the predictable results of configuring the tube to bend as desired and reducing the mass and volume placed through the shaft. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US PGPUB 2008/0021274) in view of Weitzner et al. (US PGPUB 2008/0188890).  
	In regards to claim 9, Bayer discloses the endoscope of claim 1, however does not positively disclose wherein the substantially curved shape is an s-shape.
	Bayer further discloses wherein the image sensor may be oriented differently than is shown in Figs.1 and 4-5 [para.63].
	Wietzner teaches an analogous endoscope comprising:
a hollow shaft [26, Fig.1, para.138] with a proximal end [36, Fig.1, para.139] and a distal end [34, Figs.1, 19a-c, para.138]; and 
an image capture device [28, Figs.1, 19a-c, para.138-139, 201, 206] disposed within the shaft, the image capture device comprising a tube [28, Figs.19a-c] fabricated from material pre-deformed in a substantially curved shape but retaining a substantially linear shape within the shaft [para.201]; wherein 
	a distal portion of the tube [exposed portion of 28, Figs.19a-c] is configured to deploy from an opening [opening from which 28 emerges, Figs.19a-c] in the shaft along a longitudinal axis of the hollow shaft [Figs.19a-c, para.201] into a deployed position in which the tube assumes the substantially curved shape [Fig.19c, para.201], and wherein the deployed tube may be rotated about the longitudinal axis [para.139, 206], 
	wherein the substantially curved shape is an s-shape [para.201]. 
Weitzner teaches that this S-shape is provided in the tube for the purpose of providing a particular view of the workspace in front of the endoscope [para.201]. 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the tube disclosed by Bayer to have a substantially curved shape which is an S-shape in accordance with the teachings of Wietzner. This would be done for the purpose taught above.
	In regards to claim 10, Bayer in view of Weitzner teaches the endoscope of claim 9, wherein the s-shape includes a proximal arc with a central angle of approximately 30 degrees and a distal arc with a central angle of approximately 40 degrees [Fig.19c; the applicant has not set forth a strict definition of the term ‘approximately’. As such, the breadth may be assumed such that these angles are approximated by the s-curve of the tube of Weitzner in Fig.19c.].
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (US PGPUB 2006/0149129) in view of Ota et al. (US PGPUB 2003/0156430). 
In regards to claim 11, Watts discloses the endoscope of claim 1, wherein the image capture device further comprises a light source [50, Fig.4d1, para.41] disposed on the distal tip of the tube. 
Watts further discloses wherein the light source is an LED [para.41]. 
However, Watts does not positively disclose wherein the light source is connected with an LED-based fiber disposed along the length of the tube.
	Ota teaches an endoscope wherein a light source [distal end of light guide member 12, Fig.1, para.21] disposed on a distal end [distal end of 14, Fig.1] of an insertion tube [14, Fig.1, para.21] is connected with an LED-based fiber [12, Fig.1, para.21-22] disposed along the length of the tube [Fig.1].
	Therefore it would have been obvious to one having ordinary skill in the art to modify the light source disclosed by Watts to be a light source connected with an LED-based fiber disposed along the length of the tube in accordance with the teachings of Ota. This would be done for the predictable result of reducing heating at the distal tip of the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795